IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                             No. 99-31422
                           Summary Calendar



GLENN R. WADE,

                                      Plaintiff-Appellant,

versus

CHARLES C. FOTI, JR.; CORPORAL WINFIELD; CORPORAL PENNINGTON;
Sergeant JENKINS; CORPORAL FISON,

                                      Defendants-Appellees.


                         --------------------

          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 99-CV-947-F
                       --------------------
                         November 7, 2000

Before DAVIS, JONES and DEMOSS, Circuit Judges.

PER CURIAM:*

     Glenn Wade, Louisiana prisoner # 108316, seeks in forma

pauperis (IFP) status for his appeal following the district

court’s denial of his IFP motion.    The district court had

dismissed Wade’s 42 U.S.C. § 1983 suit, in which he alleged that

prison officials failed to protect Wade from another inmate.       The

dismissal was based upon the credibility determinations made by

the magistrate judge following a trial.       When denying Wade IFP

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-31422
                                - 2 -

status for his appeal, the district court certified that the

appeal was not being taken in good faith because, “[b]ased on the

only credible evidence presented, the defendant acted reasonably

under the circumstances.”

     Wade does not challenge the district court’s reasons for its

denial of Wade’s IFP motion except to suggest that the district

court made an insufficient, cursory determination whether Wade’s

appeal was being taken in good faith.      The district court

sufficiently stated reasons for denying Wade IFP status.        See

Baugh v. Taylor, 117 F.3d 197, 202 & n.21 (5th Cir. 1997).       Wade

has not made a meritorious challenge to the district court’s

denial of IFP.   His motion to proceed IFP on appeal is DENIED.

His motion for the production of documents is DENIED.      The appeal

is without arguable merit and thus frivolous.      It is DISMISSED.

See id. at 202 n.24; 5TH CIR. R. 42.2.